Citation Nr: 0032124	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-14 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether the reduction from a 100 percent evaluation to a 
noncompensable evaluation, effective August 1, 1999, for 
adenocarcinoma of the prostate with radical retropubic 
prostatectomy and bilateral pelvic lymph node dissection, was 
proper.

2.  Entitlement to an increased (compensable) evaluation for 
adenocarcinoma of the prostate with radical retropubic 
prostatectomy and bilateral pelvic lymph node dissection from 
August 1, 1999.

3.  Entitlement to additional special monthly compensation 
(SMC) based on loss of procreative power, status post radical 
prostatectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Schlecht, Counsel


INTRODUCTION

The veteran retired from active service in November 1977 
after more than 22 years of active military service.  This 
matter is before the Board of Veterans Appeals (Board) on 
appeal from February 1999 rating decision and May 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
office (RO) in Jackson, Mississippi.  The February 1999 
rating decision granted entitlement to special monthly 
compensation (SMC) based on loss of procreative power, status 
post radical prostatectomy, effective in April 1997.  The May 
1999 rating decision, in pertinent part, effectuated a 
January 1999 proposal to reduce the evaluation of the 
veteran's service-connected disability, reducing the 
evaluation for adenocarcinoma of the prostate with radical 
retropubic prostatectomy and bilateral pelvic node dissection 
from 100 percent to noncompensable, effective in August 1999.  


FINDINGS OF FACT

1.  All evidence relevant to the claims has been obtained, 
and the duty to assist has been met.

2.  Following a January 1999 rating decision, the RO advised 
the veteran of a proposal to reduce the rating for his 
service-connected disability from 100 percent to 
noncompensable; that reduction was accomplished in a May 1999 
rating decision, effective from August 1, 1999.

3.  The veteran completed therapy for adenocarcinoma of the 
prostate more than six months prior to a January 1999 VA 
examination which preceded the May 1999 rating reduction.

4.  The veteran's residuals of adenocarcinoma of the 
prostate, with radical retropubic prostatectomy and bilateral 
pelvic lymph node dissection, include occasional stress 
incontinence with a small amount of dribbling, but not enough 
to wear a pad, bedwetting on rare occasions, by PSA 
(prostate-specific antigen) levels within normal range on 
laboratory examination, and by impotence, but not by evidence 
of local recurrence of prostate cancer.  

5.  The veteran does not meet any of the criteria for which 
VA is authorized to award additional special monthly 
compensation (SMC) in excess of the basic amount the veteran 
has already been awarded.


CONCLUSIONS OF LAW

1.  The preponderance of the evidence warrants reduction of 
the disability rating for adenocarcinoma of the prostate with 
radical retropubic prostatectomy and bilateral pelvic lymph 
node dissection from 100 percent to noncompensable, and that 
reduction was proper.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.105(e), 3.344, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.13, 4.115b, Diagnostic Code 7528 (2000).

2.  The criteria for a compensable evaluation for 
adenocarcinoma of the prostate with radical retropubic 
prostatectomy and bilateral pelvic lymph node dissection, 
from August 1, 1999, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2000).

3.  Entitlement to additional special monthly compensation 
(SMC) based on loss of procreative power from radical 
prostatectomy, in excess of the basic award, is not 
warranted.  38 U.S.C.A. § 1114(k) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.350(a), 3.352 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that reduction of his evaluation for 
adenocarcinoma of the prostate with radical retropubic 
prostatectomy and bilateral pelvic lymph node dissection from 
100 percent to noncompensable was not proper.  The veteran 
also contends that he is currently entitled to a compensable 
evaluation for the residuals of his prostate disability.  The 
veteran also seeks a higher rate of special monthly 
compensation.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which applies to 
all pending claims for VA benefits and which provides that VA 
shall make all reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit.  In this case, the actions by the RO comply with the 
requirements of the statute.  The veteran was notified by the 
RO regarding all facets of procedural due process and the 
standards applicable to a reduction in a rating.  All 
relevant evidence identified by the veteran, including non-VA 
clinical records, was obtained and considered.  In addition, 
the veteran was afforded several VA examinations relevant to 
this claim.  This evidence as a whole is adequate for rating 
purposes, including for purposes of evaluating the propriety 
of a reduction, and includes extensive discussion of the 
veteran's history, current complaints, and diagnoses.  The 
Board concludes that all reasonable and necessary efforts to 
obtain the evidence necessary to substantiate the claims were 
made, and the Board will proceed to consider the claims on 
the merits. 

1.  Propriety of reduction 

The RO originally established service connection for 
adenocarcinoma of the prostate, with bilateral pelvic lymph 
node dissection, based on the veteran's exposure to Agent 
Orange, by an October 1997 rating decision.  The award of 
service connection was effective April 7, 1997, and a 100 
percent rating was assigned as of the effective date of the 
award.  The RO subsequently, by a February 1999 rating 
decision, awarded the veteran special monthly compensation 
(SMC) based on loss of procreative power, and the effective 
date assigned for that award was also April 7, 1997.

In January 1998, the veteran underwent a VA examination for 
purposes of determining the current severity of his prostate 
cancer disability.  It was noted that the scar from his 
surgery was well-healed and non-tender, his external 
genitalia were normal, and his abdomen was soft and non-
tender.  He indicated that, following the April 1997 surgery, 
he had difficulty voiding.  He was taken back to surgery, and 
it was determined that the sutures at the site of anastomosis 
had not dissolved.  The area was resected several times.  The 
veteran was placed on intermittent self-catheterization to 
keep the anastomosis open.  Initially, more frequent 
catheterization was required, then the frequency was 
decreased to two to three times per week, and the frequency 
had just been reduced to once per week at the time of the VA 
examination.  The veteran reported that he had not had an 
erection since his surgery.

By a rating decision issued in March 1998, the 100 percent 
evaluation for adenocarcinoma of the prostate was continued, 
and service connection for impotence, secondary to the 
service-connected radical prostatectomy, was granted, and a 
noncompensable evaluation was assigned.

The veteran was again examined in November 1998.  At that 
time, the veteran no longer required self-catheterization, 
but did carry a catheter with him.  He had not required self-
catheterization in nearly a year.  He reported occasional 
stress incontinence with a small amount of dribbling, but not 
enough to wear a pad.  He also reported bedwetting on rare 
occasions, less than twice a year.  He reported that he had 
taken Viagra, in an attempt to improve his sexual 
functioning, but he was unable to continue that medication 
because of side effects.  There was no evidence of local 
recurrence of prostate cancer.  The veteran reported that his 
PSA (prostate-specific antigen) levels were within normal 
range.  The PSA reported based on blood drawn at the time of 
the VA examination was also within the specified normal range 
for that test.

In a January 1999 rating decision, the RO proposed to reduce 
the disability evaluation for the service-connected 
adenocarcinoma of the prostate with radical prostatectomy 
from 100 percent to noncompensable.  The reduction was based 
on the fact that the veteran had no evidence of local 
recurrence, no longer required self-catheterization, and had 
no disabling dysfunction of the genitourinary system.  The RO 
advised the veteran of the proposed reduction in that same 
month, January 1999, and also advised the veteran of his 
right to submit evidence or argument in support of retaining 
the 100 percent rating. 
 
The veteran indicated, in a statement submitted in February 
1999, that he disagreed with the proposed reduction, arguing 
that the reduction failed to take into account that fact that 
his prostate cancer resulted from exposure to Agent Orange, 
and also resulted in impotence.  In a May 1999 rating action, 
the RO reduced the disability rating to noncompensable, and, 
in that same month, provided the veteran with a copy of the 
rating decision, and notified the veteran that the effective 
date of the reduction would be August 1, 1999.  Following 
this notice to the veteran, the RO reduced the disability 
rating for adenocarcinoma of the prostate to noncompensable, 
effective in August 1999. 

The report of a May 1999 VA examination for purposes of 
evaluating hypertension discloses that the veteran reported 
that he was able to work in the yard, was walking from 1/2 
mile to 2 miles five times a week, and was able to fish and 
camp.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

A reduction in or discontinuance of compensation requires a 
proposed action with a recitation of all material facts and 
reasons for the reduction, notice to the veteran of that 
proposed action, and an opportunity for the veteran to 
present additional evidence.  38 C.F.R. § 3.105(e).  If no 
additional evidence is received within the prescribed time 
period, the proposed action may be accomplished.  Id.

When a rating has been in effect for at least five years, 38 
C.F.R. § 3.344 requires that the RO and the Board ensure that 
a rating reduction be based on an examination that is as 
complete as the examinations that formed the basis for the 
original rating and that the condition not be likely to 
return to its previous level.  38 C.F.R. § 3.344(a), (b), 
(c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A 
reduction may be accomplished when the rating agency 
determines that evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  38 C.F.R. § 3.344(a).  

The Board notes that the provisions of 38 C.F.R. § 3.344(a) 
and (b) do not apply to this case because the 100 percent 
evaluation in effect at the time of the May 1999 rating 
reduction had been in effect less than five years.  
Nevertheless, the Board is required to comply with several 
general VA regulations applicable to all rating reductions 
regardless of the rating level or the length of time during 
which the rating has been in effect.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.13 (2000).

However, when a disability has not become stable and is 
likely to improve, and the disability rating has not 
continued at the same level for at least five years, a 
reexamination disclosing improvement in that disability will 
warrant a reduction in its rating.  38 C.F.R. § 3.344(c).  In 
this case, the veteran's adenocarcinoma of the prostate, with 
bilateral pelvic lymph node dissection, is evaluated under 
38 C.F.R. § 4.115b, Diagnostic Code 7528.  That diagnostic 
code, by its terms, contemplates that the severity of 
disability and the evaluation assigned may change, and must 
be reevaluated, six months after surgical, x-ray, 
chemotherapy, or other therapy, ends.  Even though the 
possibility that the severity of disability may change is 
contemplated in Diagnostic Code 7528, the criteria of that 
diagnostic code also provide that changes in evaluation under 
the diagnostic code are subject to the provisions of 
38 C.F.R. § 3.105(e).  

38 C.F.R. § 3.105(e) specifically provides that where 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e).  The RO must then 
advise the appellant of the proposed rating reduction and 
give the appellant 60 days to present additional evidence 
showing that compensation should be continued at the present 
evaluation level.  If additional evidence is not received 
within the 60 day period, the RO is to take final rating 
action and the award is to be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.  Initially, the Board finds that the 
RO satisfied the due process requirements set forth in VA 
regulations, as the RO provided the proposal regarding 
reduction in January 1999, advised the veteran of his right 
to present evidence that his compensation should continue at 
the same level, and, after expiration of the specified time 
period, took final rating action, again allowing the required 
period to expire before the rating action became effective in 
August 1999.
 
In addition, the Board finds that the veteran's 100 percent 
disability rating, effective from April 7, 1997 to August 1, 
1999, had been in place for fewer than five years.  Thus, the 
sole remaining question regarding the veteran's contention 
that a reduction from the 100 percent evaluation is improper 
is whether the evidence establishes improvement in the 
veteran's adenocarcinoma of the prostate, status post radical 
prostatectomy, that would, in conformance with the criteria 
of the diagnostic code, warrant reduction from the 100 
percent level.  The veteran's claim that the residuals 
warrant an evaluation in excess of the noncompensable 
evaluation assigned following the reduction is addressed as 
the second issue in this appeal.  

Regarding improvement, 38 C.F.R. § 4.13 provides: "When any 
change in evaluation is to be made, the rating agency should 
assure itself that there has been an actual change in the 
condition, for better or worse, and not merely a difference 
in the thoroughness of the examination or in use of 
descriptive terms."  Thus, the regulations require VA to 
ascertain, based upon review of the entire recorded history 
of the condition, whether the evidence reflects an actual 
change in the disability and whether the examination reports 
reflecting such change are based upon thorough examinations.  
38 C.F.R. § 4.10 provides that "the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body, to function 
under the ordinary conditions of daily life, including 
employment."  38 C.F.R. § 4.2 directs that "each disability 
must be considered from the point of view of the veteran 
working or seeking work."  Thus, in any rating-reduction case 
not only must it be determined that an improvement in a 
disability has actually occurred but also that that 
improvement actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  Brown (Kevin) v. Brown, 5 Vet. App. 413, 417-19 
(1993).

Under the current provisions of Diagnostic Code (DC) 7528, 
malignant neoplasms of the genitourinary system are rated 100 
percent disabling.  Following the cessation of surgical, X-
ray, antineoplastic chemotherapy, or other therapeutic 
procedure, the rating of 100 percent is continued in effect 
with a mandatory VA examination at the expiration of six 
months.  If there has been no local reoccurrence or 
metastasis, the genitourinary disorder is rated on residuals 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, DC 7528.

Review of the medical evidence described above reveals no 
evidence of reoccurrence or metastasis of the veteran's 
carcinoma subsequent to his radical prostatectomy in April 
1997.  Hence, the veteran's postoperative residuals of his 
prostate cancer will be evaluated under either voiding 
dysfunction, renal dysfunction, or urinary tract infection, 
whichever is predominant, pursuant to Diagnostic Codes (DCs) 
7527 and 7528.  Said symptomatology is evaluated pursuant to 
38 C.F.R. § 4.115a (ratings of genitourinary system 
dysfunctions).  

Thus, as the veteran's therapy for adenocarcinoma of the 
prostate was completed, and a period of more than six months 
had expired, and the veteran was afforded VA examination six 
months after the completion of the therapy and there are no 
symptoms of recurrence of prostate cancer, the preponderance 
of the evidence establishes that reduction of the veteran's 
100 percent evaluation is required by the terms of DC 7528.  
The preponderance of the evidence establishes that the 
criteria for reduction as specified by the terms of the 
diagnostic code were met.  As the preponderance of the 
evidence favors the reduction, the provisions of 38 U.S.C.A. 
§ 5107(b) regarding resolving doubt in the veteran's favor 
are not applicable.

2.  Claim for compensable evaluation for prostate disability 
from August 1, 1999

The veteran's disability due to service-connected 
adenocarcinoma of the prostate is evaluated under DC 7528, 
the diagnostic code applicable for evaluation of any 
malignant neoplasm of the genitourinary (GU) tract.  By the 
terms of that diagnostic code, the residuals of a GU 
neoplasm, 6 months after the cessation of therapy, status 
postoperative, are, by the terms of DC 7528, evaluated under 
either voiding dysfunction, renal dysfunction, or urinary 
tract infection, whichever is predominant, pursuant to 
Diagnostic Codes 7527 and 7528.  The predominant 
symptomatology is evaluated pursuant to 38 C.F.R. § 4.115a 
(ratings of genitourinary system dysfunctions).  As noted 
above, the residuals of prostate cancer are, in this case, 
most appropriately evaluated in terms of voiding dysfunction 
or urinary frequency, as there is no medical evidence of 
either renal dysfunction or urinary tract infection.  

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
Urine leakage involves ratings ranging from 20 to 60 percent.  
A 20 percent rating contemplates leakage requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day.  A 40 percent rating contemplates 
leakage requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day.  The veteran reports 
occasional stress incontinence, with dribbling, but reports 
that this is not so severe or so frequent as to require use 
of pads.  Since the veteran does not use absorbent materials, 
he does not meet the requirements for a 20 percent evaluation 
or a 40 percent evaluation under this category.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 10 percent rating contemplates daytime voiding 
interval between 2 and 3 hours, or awakening to void 2 times 
per night.  A 20 percent rating contemplates daytime voiding 
interval between 1 and 2 hours, or awakening to void 3 to 4 
times per night.  A 40 percent rating contemplates daytime 
voiding interval less than 1 hour, or awakening to void 5 or 
more times per night.  The veteran has not demonstrated or 
complained of decreased voiding intervals in the daytime or 
at night, and has not indicated that he awakens to void twice 
or more at night.  

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A noncompensable rating 
contemplates obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year.  
A 10 percent rating contemplates marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: (1) post-void residuals greater than 150 cubic 
centimeters (cc's); (2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per second); (3) recurrent 
urinary tract infections secondary to obstruction; (4) 
stricture disease requiring periodic dilatation every 2 to 3 
months.  A 30 percent rating contemplates urinary retention 
requiring intermittent or continuous catheterization.  The 
veteran did meet the criteria for a compensable evaluation 
under this category prior to November 1998.  However, as the 
veteran has reported that he last required self-
catheterization prior to the January 1998 VA examination, he 
no longer meets the criteria for a compensable evaluation 
under this category.  

The evidence establishes that, although the veteran has some 
residual changes of urinary functioning, those residuals are 
not of the severity or frequency required for a compensable 
evaluation under any of the applicable criteria.  The Board 
recognizes that the veteran does have occasional stress 
incontinence manifested by dribbling, but not requiring use 
of any absorbent materials, and that other symptoms, such as 
bedwetting or the need for self-catheterization, have 
occurred, on the average less frequently than every six 
months over the past year.  This frequency of symptoms does 
not approximate the criteria for a compensable evaluation.  
As the evidence is not in equipoise, the provisions of 38 
U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.

3.  Entitlement to a higher level of SMC 

If a veteran, as the result of service-connected disability, 
has suffered loss or loss of use of a creative organ, the 
veteran is entitled to SMC.  38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.350(a).  The veteran has been granted SMC for the loss of 
procreative power, at the level of compensation provided in 
38 U.S.C.A. § 1114(k), effective in April 1997.  In his June 
1999 notice of disagreement, the veteran stated that the 
monthly SMC benefit is inadequate to compensate him for lost 
sexual functioning.  This contention is, in effect, a claim 
for a higher level of SMC or a claim for an increased initial 
evaluation for impotence.  

Since the veteran has already established entitlement to SMC 
under 38 U.S.C.A. § 1114(k), the first issue to be analyzed 
is whether the veteran meets the criteria for an even higher 
rate of SMC pursuant to 38 U.S.C.A. § 1114(l).  The Board 
notes that the veteran is already receiving special monthly 
compensation on account of loss of use of a creative organ 
under 38 U.S.C.A. § 1114(k).  Since the statutory provision 
at section 1114(k) provides for a certain level of 
compensation for this loss, and no more, the veteran is 
entitled to a higher level of SMC only if he meets the 
criteria for SMC under some other provision.

In this regard, the record is devoid of medical evidence of 
any other anatomical loss or loss of use compensated under 38 
U.S.C.A. § 1114.  The veteran has no anatomical loss or loss 
of use of either foot, either hand, blindness, of other 
anatomic disability.  The Board notes that an additional 
amount of SMC is payable where a veteran is housebound or 
requires aid and attendance.  However, even a cursory review 
of the evidence in relation to those regulations establishes 
that the veteran, who is able to fish and camp, is not 
housebound and does not require aid and attendance.  38 
C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222 
(1996).  

The Board has considered whether the veteran's level of 
compensation may be increased by awarding an increased 
(compensable) initial evaluation for impotence.  Diagnostic 
Code 7522, which provides a 20 percent rating for penile 
deformity with loss of erectile power, also contemplates SMC.  
However, there is no evidence of record that the veteran has 
incurred any deformity of the penis.  Rather, the evidence 
reflects that the veteran's external genitalia, which 
includes the penis, are normal.  Thus, DC 7522 is not 
applicable to warrant an increased (compensable) initial 
evaluation for impotence.  

The Board is sympathetic to the veteran's contention that the 
monthly SMC benefit level for a disability compensable under 
section 1114(k), which is currently less than $100, cannot 
compensate an individual for lost sexual function.  However, 
there is no statutory or regulatory authority under which the 
Board may increase the veteran's special monthly compensation 
award.  It is readily apparent, from the evidence of record 
as summarized above, that the veteran does not meet the 
criteria for an increased award of special monthly 
compensation on any of the limited bases provided by statue, 
nor does the veteran meet the limited criteria for a 20 
percent evaluation for impotence.  See 38 U.S.C.A. §§ 1155; 
38 C.F.R. §3.350, 3.352, 4.115b, DC 7522.


ORDER

The reduction from a 100 percent evaluation to a 
noncompensable evaluation, effective August 1, 1999, for 
adenocarcinoma of the prostate with radical retropubic 
prostatectomy and bilateral pelvic lymph node dissection, was 
proper.

An increased (compensable) evaluation for adenocarcinoma of 
the prostate with radical retropubic prostatectomy and 
bilateral pelvic lymph node dissection from August 1, 1999, 
is denied.

Entitlement to a higher level of SMC for loss of procreative 
power is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

 


